Citation Nr: 1758759	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-07 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for residuals of traumatic brain injury (TBI), claimed as memory loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for peripheral vascular disease (PVD), claimed as bilateral leg condition.

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for hiatal hernia.

4.  Entitlement to service connection for residuals of TBI, claimed as memory loss.

5.  Entitlement to service connection for PVD, claimed as bilateral leg condition.

6.  Entitlement to service connection for hiatal hernia.

7.  Entitlement to service connection for obstructive sleep apnea (OSA).

8.  Entitlement to service connection for major depression, including as secondary to service-connected fibromyalgia.

9.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.


ATTORNEY FOR THE BOARD

Roya Bahrami, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 1	982 and from November 1990 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA RO in San Juan, the Commonwealth of Puerto Rico. A November 2012 rating decision granted service connection for fibromyalgia and assigned a 20 percent rating. The RO also denied service connection for chronic fatigue syndrome, and declined to reopen previously denied claims for service connection for hiatal hernia, bilateral leg condition, and residuals, traumatic brain injury. An April 2013 rating decision denied service connection for depression. A June 2014 rating decision denied service connection for OSA.

The Veteran was scheduled for a RO hearing in April 2016 but failed to appear.  As the Veteran has not requested a new hearing or demonstrated good cause for his failure to show, the request is considered withdrawn. See 38 C.F.R. § 20.704(d) (2017).

An August 2016 rating decision granted a 40 percent rating for fibromyalgia throughout the appeal period. A 40 percent rating is the highest available schedular rating under the rating code for fibromyalgia. See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy."). Moreover, the Veteran has not raised any other issues with respect to a higher initial rating on an extraschedular basis, nor have any other assertions been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). Thus, as the claim for a higher initial rating for fibromyalgia has been granted in full, it is no longer on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for service connection for residuals of TBI, PVD, hiatal hernia, and OSA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1999 rating decision, the RO denied service connection for hiatal hernia; although notified of the denial in an October 1999 letter, the Veteran did not initiate an appeal, and no new and material evidence was received within the one year appeal period.

2.  New evidence added to the record since the September 1999 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for hiatal hernia, and, when considered along with other evidence of record, provides a reasonable possibility of substantiating the claim.

3.  In a September 2009 rating decision, the RO denied service connection for residuals of TBI and bilateral leg condition; although notified of the denial in a September 2009 letter, the Veteran did not initiate an appeal, and no new and material evidence was received within the one year appeal period.

4.  New evidence added to the record since the September 2009 rating decision relates to unestablished facts necessary to substantiate the claims for service connection for residuals of TBI and bilateral leg condition, and, when considered along with other evidence of record, provides a reasonable possibility of substantiating the claims.

5.  The Veteran's major depression is proximately due to his fibromyalgia.

6.  The Veteran has not been diagnosed with chronic fatigue syndrome, and symptoms have been attributed to known clinical diagnoses, and in any event have not manifested to a compensable degree.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision in which the RO denied a claim for service connection for hiatal hernia is final. 38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the service connection claim for hiatal hernia. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The September 2009 rating decision in which the RO denied claims for service connection for residuals of TBI and bilateral leg condition is final. 38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

4.  New and material evidence has been received to reopen the service connection claims for residuals of TBI and bilateral leg condition. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

5.  The criteria for service connection for major depression as secondary to service-connected disease have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6.  The criteria for service connection for chronic fatigue syndrome are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran has not raised any issues with regard to the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Petitions to Reopen

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

At the time of the prior denials and currently, service connection may be granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2017). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Hiatal Hernia

In a September 1999 rating decision, the RO denied a claim for service connection for hiatal hernia. The evidence then of record consisted of the Veteran's service treatment records (STRs), a VA stomach conditions examination report, and VA treatment records dated November 1992 to December 1995. The RO denied the claim, apparently based on a lack of current disability.

The Veteran filed a notice of disagreement in July 2000, and the AOJ issued a statement of the case (SOC) later that month. However, the Veteran did not subsequently perfect his appeal and did not submit new and material evidence within the remainder of the appeal period. Indeed, no further communication regarding the matter of his entitlement to service connection for hiatal hernia was received until November 2010, when VA received his claim for service connection.

Therefore, the September 1999 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. Notably, no pertinent exception to finality applies to the September 1999 rating decision. No new and material evidence pertinent to the matter of service connection for hiatal hernia was received during the remainder of the appellate period following the September 1999 rating decision.

Following the Veteran's November 2010 claim to reopen service connection for hiatal hernia, the record contains an October 2012 VA examination report which includes a diagnosis of hiatal hernia. Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted. See Molloy v. Brown, 9 Vet. App. 513 (1996). In light of the foregoing, the Board finds that the additional evidence received since the September 1999 denial is new and material within the meaning of 38 C.F.R. § 3.156 (a), warranting reopening of service connection for hiatal hernia.

B.  Residuals of TBI and bilateral leg condition

In a September 2009 rating decision, the RO denied claims for service connection for residuals of TBI and bilateral leg condition. The evidence then of record consisted of the Veteran's service treatment records (STRs), and an August 2009 VA examination report (for bilateral leg condition). The RO denied the claims, apparently based on a lack of current disability.

After receiving notice of the denial in September 2009, the Veteran did not file a notice of disagreement or submit new and material evidence within the one year appeal period. No further communication regarding the matters of his entitlement to service connection for residuals of TBI and bilateral leg condition was received until November 2010, when VA received his claims for service connection for residuals of TBI and bilateral leg condition.

Therefore, the September 2009 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. Notably, no pertinent exception to finality applies to the September 2009 rating decision. No new and material evidence pertinent to the matters of service connection for residuals of TBI and bilateral leg condition was received during the remainder of the appellate period following notice of the September 2009 rating decision.

Following the Veteran's November 2010 claim to reopen service connection for residuals of TBI and bilateral leg condition, the record contains an October 2012 VA examination report which contains a diagnosis of peripheral vascular disease of the lower extremities, as well as a finding of memory loss. As noted above, where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted. Molloy, supra. In light of the foregoing, the Board finds that the additional evidence received since the September 2009 denial is new and material within the meaning of 38 C.F.R. § 3.156 (a), warranting reopening of service connection for residuals of TBI and bilateral leg condition.

III.  Service Connection

As noted previously, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden, supra.

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.301(a),(b) (2017).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Major Depression

The Veteran claims that entitlement to service connection for major depression is warranted as secondary to his service-connected fibromyalgia. Specifically, the Veteran stated that he has to be in bed for days at a time due to the pain all over his body. He also stated that his treating mental health clinician informed him that his depression is a symptom of his fibromyalgia. See April 2015 VA Form 9 (Formal Appeal)

VA primary care and psychiatry records note a current diagnosis of major depression. Additionally, on October 2012 VA examination, the examining VA physician found that the Veteran's depression was attributable to his fibromyalgia.

As such, the evidence supports a finding that the Veteran's diagnosed major depression is proximately due to his service-connected fibromyalgia. 38 C.F.R. § 3.102 (2017).  Entitlement to service connection for major depression is therefore warranted.

B.  Chronic Fatigue Syndrome

The Veteran contends that he has chronic fatigue syndrome, to include as a result of his service in Southwest Asia. 

Under 38 U.S.C.A. § 1117 (a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary. Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317 (a)(1)(i) through December 31, 2021 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations). See 77 Fed. Reg. 71382 (2016). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a), (b) (2017). 

The Board notes that Congress revised 38 U.S.C.A. § 1117 , effective March 1, 2002. In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes. See 38 C.F.R. § 3.317 (a)(2).

Because the Veteran served in the Southwest Asia Theater of Operations from February 1991 to May 1991, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation. It must now be determined whether the Veteran's claimed chronic fatigue syndrome is associated with an undiagnosed illness or other qualifying chronic disability that became manifest either during the Veteran's Persian Gulf War service or to a degree of 10 percent or more after separation from service.

Service treatment records do not reflect any treatment for, or complaints of, fatigue. Moreover, two Southwest Asia demobilization/redeployment medical evaluation signed by the Veteran, dated in June 1991 and July 1991, indicate that the Veteran denied fatigue.

Post-service, the first indication in the record of chronic fatigue syndrome is in the Veteran's November 2010 claim for compensation. However, there is no indication in the medical records that the Veteran has been diagnosed with chronic fatigue syndrome. Moreover, on October 2012 VA examination, the examining physician found that the Veteran did not currently or ever have a diagnosis of chronic fatigue syndrome. 

Upon review of the record, the Board finds that the evidence does not support service connection for chronic fatigue syndrome.

As a preliminary matter, the Board finds that the Veteran does not have a qualifying chronic disability that is an undiagnosed illness, a medically unexplained chronic multi-symptom illness. The Veteran has not been diagnosed with chronic fatigue syndrome. Therefore, his claimed symptoms are not due to an undiagnosed illness or other medically unexplained multi-symptom illness. As such, awarding service connection pursuant to 38 U.S.C.A. § 1117 is not warranted.

While the Veteran is competent to report experiencing fatigue, chronic fatigue syndrome is a diagnosis which is complex in nature, and providing that diagnosis or the etiology thereof is beyond the competence of lay persons. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Therefore, the Board finds that the medical evidence of record, in particular the October 2012 VA examiner's opinion that the Veteran has not ever had a diagnosis of chronic fatigue syndrome, warrants greater probative weight.

Because the most probative evidence shows that the Veteran experiences fatigue but not chronic fatigue syndrome, an undiagnosed illness, or a medically unexplained chronic multisymptom illness, 38 C.F.R. § 3.317 is not for application in this case.  Moreover, although fatigue is a sign or symptom of undiagnosed illness or a medically unexplained chronic multisymptom illness, 38 C.F.R. § 3.317(b)(1), as noted the Veteran is in receipt of service connection for fibromyalgia, and 38 C.F.R. § 4.71a, DC 5025 indicates that fatigue is associated with fibromyalgia.  Consequently, to grant service connection for fatigue in these circumstances would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes is to be avoided).

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for chronic fatigue syndrome.  The benefit of the doubt doctrine is therefore not for application, and service connection for chronic fatigue syndrome is not warranted. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim for service connection for hiatal hernia is granted.

The application to reopen the claim for service connection for residuals of TBI is granted.

The application to reopen the claim for service connection for bilateral leg condition is granted.

Entitlement to service connection for major depression as secondary to service-connected fibromyalgia is granted.

Entitlement to service connection for chronic fatigue syndrome is denied.


REMAND

The remaining claims on appeal must be remanded for examinations and etiological opinions.

With regard to the reopened claims for hiatal hernia and PVD, the Board notes that the Veteran was afforded a VA Gulf War General Medical examination in October 2012. However, the opinions rendered are inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the diagnosis of PVD, the examiner opined "[PVD] is a disease with a clear and specific etiology and diagnosis. [PVD] is not related to a specific exposure event experienced by the Veteran during service in Southwest Asia. Risk factor[s] for [PVD] are: smoking, diabetes mellitus, hyperlipidemia, hypertension. [The Veteran] having risk factor of hyperlipidemia."

Regarding the diagnosis of hiatal hernia, the examiner opined "hiatal hernia is a disease with a clear and specific etiology and diagnosis. Hiatal hernia is not related to a specific exposure event experienced by the Veteran during service in Southwest Asia. Hiatal hernia is the protrusion of the upper stomach into the thorax by a tear of weakness in the diaphragm."

Although the examiner provides etiology opinions as to the Veteran's service in Southwest Asia (from February 1991 to May 1991), the examiner failed to comment on the Veteran's active duty service from August 1979 to August 1982, from November 1990 to February 1991, and from May 1991 to July 1991. Thus, remand is required for an opinion which addresses the Veteran's entire period of active duty service.

With regard to the reopened claim for TBI, as well as the claim for OSA, the Veteran has not yet been afforded examinations and opinions. VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006). The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83.

The evidence indicates a current diagnosis of sleep apnea. Also, as noted above, the October 2012 VA examiner noted that the Veteran complained of memory loss and was being treated by a psychiatrist for cognitive impairment (among other complaints). Given the Veteran's contentions, as well as the fact that the Veteran had service in the Persian Gulf War, the Board finds that a VA examination and etiological opinion is warranted. McLendon, supra. Accordingly, remand is required. 38 U.S.C.A. § 5103A (West 2014).

All outstanding treatment records should also be secured upon remand.

Accordingly, these matters are REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.

2.  Obtain and associate with the claims file any outstanding VA and private treatment records. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

3.  Schedule the Veteran for VA examinations with appropriate examiners to determine the nature and etiology of his claimed peripheral vascular disease, hiatal hernia, residuals of traumatic brain injury, and obstructive sleep apnea.

A detailed history of relevant symptoms should be obtained from the Veteran. All indicated studies should be performed. A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided. The examiner should provide the following opinions:

a) Is it at least as likely as not (i.e., probability of 50 percent or more) that: i) peripheral vascular disease; ii) hiatal hernia; iii) residuals of traumatic brain injury; and iv) obstructive sleep apnea had its onset during service or is otherwise related to service?

4.  After any additional development is deemed necessary as a result of the actions taken in the preceding paragraphs, the issues of service connection for peripheral vascular disease, hiatal hernia, residuals of traumatic brain injury, and obstructive sleep apnea should be readjudicated. If any benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


